Williams, J.:
The judgment should be affirmed, with costs.
The plaintiff is a judgment creditor of the defendant, Mrs. Cushman, and seeks to establish its right to a fund of $5,000 in .the defendant bank to the credit of Mrs. Cushman to apply on its judgment.. The defendant Cushman claims the fund is exempt from execution under the insurance laws of the State. The husband of Mrs. Cushman was insui-bd in the Masonic Life Association of Western New Tork for the benefit of his wife. He died and the life association paid the money over to the wife, or for her benefit. The trial court held the fund was exempt from execution, and dismissed the complaint on the merits. Whether the exemption exists is the only question involved in this appeal. The exemption is claimed under section 212 of the Insurance Law of the State (Laws of 1892,-chap. 690, as amd, by Laws of 1897, ehap. 345), which is in article 6 thereof and. *350provides: “ The money or other benefit, charity, relief or aid, paid or to be paid, provided or rendered by any such corporation, association, or society, shall not be liable to be seized, taken or appropriated by any legal or equitable process, to pay any debt or liability of a member, or any debt or liability of the widow of a deceased member of such corporation designated as the beneficiary thereof, which was incurred before .such money was paid to her; or such benefit, charity, relief or. aid was provided or' rendered.”
The debt by Mrs. Oushinan to the plaintiff was incurred before the fund was paid to her, so that the only, question is whether the life association • is included in the words of this section, “ any such corporation, association or society.”
. Article 6 of the Insurance Law; relates to “ Life or Casualty Insurance Corporations upon the Co-operative or Assessment Plan.” Section 200 of the statute, which is in that article, provides for the -incorporation, of new companies for the purposes of such kind- of .insurance business. Section 206. thereof, winch is also in said article, provides for-the reincorporation 'under the provisions of the article, of existing domestic companies doing such kind of insurance business, and contains this language: “ It shall not be obligatory upon any such existing corporation to reincorporate hereunder, and any such domestic corporation may continue to exercise all the rights, powers and privileges^ not inconsistent with this article, pursuant to its articles of association or incorporation, the samé as if reincorporated under this article.”
Section 201 of the statute, which is likewise in said article, provides what corporations are' subject to the article, and states in effect . that any corporation, association or society which does the business of life insurance to which the article relates shall be subject to the provisions Of the article, and the section states what business is covered by the title to said article 6. It is nowhere intimated, that incorporation or reincorporation under this article is necessary to make a company subject to the article. The nature of the. business determines the question. The provisions Of the article are general in their nature, applying to any corporation doing the kind of bush ness -to which the article relates, and are not limited to' such as are ■'incorporated or réincorporated under-said article. (
We are unable, therefore, to perceive how it can be held that the *351life association irq question, which is not incorporated or reincorporated under this article, is not included in the language any such corporation, association or society, in section 212 of the statute (as amd. supra). , ■
The case of Commercial Travelers’ Assn. v. Newkirk (16 N. Y. Supp. 177), relied upon and cited and extensively quoted from in appellant’s brief, is clearly distinguishable from this one in the particular referred to by us above. The statute which Vann, J., was then considering expressly limited the exemption to corporations, associations or societies “ authorized to do business under this act.” .(Laws of 1883, chap. 175, § 19; Laws of 1881, chap. 116.)
There is no such limitation here. We think this fund is clearly exempt under section 212 of the Insurance Law (as amd. supra). We do not deem it necessary to decide whether section 238 of the Insurance Law (as amd. by Laws of 1901, chap. 397) is applicable to the life association in question so as to exempt this fund from execution also.
All concurred.
Judgment affirmed, with costs.